UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7142



BRUCE RICE,

                                              Petitioner - Appellant,

          versus


M. E. RAY, Warden; FEDERAL CORRECTIONAL INSTI-
TUTE, ESTILL,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-97-120-6)


Submitted:    September 30, 1998           Decided:   October 13, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Rice, Appellant Pro Se. Barbara Murcier Bowens, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bruce Rice appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition. We recently upheld the

Bureau of Prisons’ policy of denying a sentence reduction under 18

U.S.C.A. § 3621(e) (West Supp. 1998) to a prisoner serving a sen-

tence for felony possession of a firearm. See Pelissero v. United

States, ___ F.3d ___, 1998 WL 559663, at *3-6 (4th Cir. Sept. 3,

1998) (No. 97-6156). Rice currently is incarcerated pursuant to a

conviction for being a felon in possession of a firearm. Under

Pelissero, he is not entitled to the sentence reduction contem-

plated by § 3621(e)(2)(B). We therefore affirm the decision of the

district court. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2